On Second Motion for Rehearing.
JONES, Chief Justice.
In its second motion for rehearing, appel-lee urges that, inasmuch as it was not necessary to pass upon the constitutionality of article 5057a, in the conclusion reached by this court that this cause should be reversed and rendered, dissolving the injunction, restraining appellants and the new board of equalization from taking any action in reference to appellee’s taxes, and in setting aside the mandamus compelling appellants to accept the amount of taxes assessed against appellee by the old board of equalization, the pronouncement against the constitutionality of the statute is pure dictum and has no place in the decision.
We cannot subscribe to this view of appel-lee, and hold that .inasmuch as, under the judgment of this court, the new equalization board must pass on the questions raised, including the question of the taxability of the reserve, it was the plain duty of this court to instruct the equalization board in reference to this contested item of taxation, and therefore overrule this contention.
The second motion for rehearing has been considered by the court and, in all things, overruled.
JONES, Chief Justice, dissents from the holding of the majority in the opinion on the first motion for rehearing that article 5057a is unconstitutional.